UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-15052 THE UNITED ILLUMINATING COMPANY 401(k)/ EMPLOYEE STOCK OWNERSHIP PLAN (Full Title of the Plan) 157 Church Street New Haven, CT 06506 (Name of the issuer of the securities held pursuant to the plan and the address of its principal executive offices) Audited Financial Statements and Supplemental Schedule THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN Years Ended December 31, 2011 and 2010 Plan Number: 002 Plan Sponsor EIN: 06-0571640 THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN Years Ended December 31, 2011 and 2010 CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Statements of net assets available for plan benefits 2 Statement of changes in net assets available for plan benefits 3 Notes to financial statements 4-16 Supplemental schedule *: Schedule H-Line 4(i) - Schedule of assets (held at end of year) 17 * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA have been omitted as they are not applicable. Table of Contents Report of Independent Registered Public Accounting Firm Retirement Benefits Plans Investment Committee The United Illuminating Company 401(k)/Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for plan benefits of The United Illuminating Company 401(k)/Employee Stock Ownership Plan (the Plan) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for plan benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Oversight Board (United States).These standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in its net assets available for plan benefits for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule on page 17 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.Such information is the responsibility of the Plan’s management and was derived from and relates directly to the underlying accounting and other records used to prepare financial statements.The information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, certain additional procedures, including comparing and reconciling such information directly to the underlying accounting records or other records used to prepare the financial statements or to the financial statements themselves, and other procedures in accordance with auditing standards generally accepted in the United States of America.In our opinion, the information is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ Dworken, Hillman, LaMorte & Sterczala, P.C. Shelton, Connecticut June 28, 2012 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS As of December 31, ESOP 401(k) ESOP 401(k) Component Component Total Component Component Total Assets Investments, at fair value $ Cash - - Total investments Receivables: Notes receivable from participants - - Employer's contributions Participants' contributions - - Total receivables Total assets Net assets reflecting all investmentsat fair value Adjustment from fair value to contract value for fully benefit-responsiveinvestment contracts - ) ) - ) ) Net assets available for benefits $ See notes to financial statements. 2 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS Year Ended December 31, 2011 ESOP Component 401 (k) Allocated Component Total Additions Investment Income: Interest and dividend income, investments $ $ $ Interest and dividend income, notes receivable from participants - Net appreciation (depreciation) in fair value of investments ) Contributions: Employer contributions Employee contributions - Rollover contributions Total additions Deductions Payment of benefits Administrative expenses Total deductions Net increase prior to notes receivable from participants activity and interfund transfers Notes receivable from participants activity ) - Interfund transfers ) - Net increase Net assets available for benefits: Beginning of year End of year $ $ $ See notes to financial statements. 3 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 1. Description of Plan: The following brief description of The United Illuminating Company 401(k)/Employee Stock Ownership Plan (the “Plan”), sponsored by The United Illuminating Company (the “Company”), a wholly owned subsidiary of UIL Holdings Corporation (“UIL”), provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General: The Plan is a defined contribution 401(k) plan and a stock bonus plan and trust meeting the requirements of Sections 401(a), 501(a) and related provisions of the Internal Revenue Code (the “IRC”). Employees are eligible to participate in the Plan immediately upon hire. The purpose of the Plan is to provide eligible employees with an opportunity and incentive to save for their retirement, and to enable eligible employees and their beneficiaries to share in the growth of the Company by providing them ownership of UIL stock.The Plan is administered by the Benefits Administration Committee of the Company.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (“ERISA”). Vanguard Fiduciary Trust Company (“VFTC”) serves as the trustee and recordkeeper of the Plan, exclusive of proxy responsibilities related to voting of shares of UIL common stock. The Plan is also intended to allow leveraged acquisitions of UIL’s stock and accordingly, is intended to meet the requirements of sections 409, 409(a), and 4975(e)(7) of the IRC. Contributions: Participant:Eligible employees may contribute on a pre-tax basis up to 75% of the employee’s compensation, subject to IRC limitations as defined. Employer:For non-union employees, the matching contribution to the ESOP is 100% of the first 2% of employee compensation deferred.For union employees, the matching contribution to the ESOP is 100% of the first 3% of employee compensation deferred and 50% of the next 2% deferred.The maximum match for union employees is 4% of annual salary. The maximum match for non-union employees is 2% of annual salary.All matching contributions are made in the form of UIL common stock. 4 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 1. Description of Plan (continued): Contributions (continued): The Company also makes discretionary (enhanced employer) contributions for union participants whose employment commenced on or after April 1, 2005 and for non-union participants whose employment commenced on or after May 1, 2005, as these participants are not eligible to participate in The United Illuminating Company Pension Plan, The United Illuminating Company Prefunded Union Postretirement Medical Benefit Plan and The United Illuminating Company Prefunded Non-Union Postretirement Medical Benefit Plan.Such participants receive an annual plan year contribution to their account equal to 4% of their total annual compensation, as defined by the Plan, plus an additional $1,000 contribution prorated over the year, regardless of whether the employee is contributing to the Plan. Dividends paid on UIL common stock: Dividends paid on UIL common stock that are not reinvested are recorded as income to the Plan and as benefit payments to participants, taxable to the participant, in the year received. Participant and ESOP accounts: Each participant’s account is credited with the participant’s contribution and allocations of (a) the Company’s contributions and, (b) Plan earnings, and charged with an allocation of administrative expenses, if any. Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. An employee stock ownership plan account (“ESOP Account”) is separately maintained for each participant to record the number of shares owned by that participant through the Plan. Participants who have completed three (3) years of service may elect to diversify the investment of up to 100% of the ESOP account value from UIL common stock to the other investment options available in the Plan.In addition, the Plan complies with the diversification requirements of Internal Revenue Code Section 401(a)(28) with respect to participants who are at least age 55 with 10 years of service. 5 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 1. Description of Plan (continued): Forfeitures: Forfeitures of nonvested accounts may be used to reduce future Company matching contributions.During 2011 and 2010, approximately $0 and $65,700 in forfeitures were used to reduce the Company’s matching contributions, respectively.At December 31, 2011 and 2010, forfeited nonvested accounts were approximately $167,900 and $0, respectively. Voting rights: Each participant is entitled to exercise voting rights, attributable to the shares of UIL stock allocated to his or her account, and is notified by the trustee prior to the time that such rights are to be exercised.The trustee shall vote shares for which it has not received directions in the same proportions as the voting directions received from participants exercising their voting rights. Vesting: Participants are fully vested in the total value of all accounts, excluding discretionary Company contributions, upon commencement of employment.Vesting in the Company’s discretionary contributions is based on years of continuous service.For union participants whose employment commenced on or after April 1, 2005 and for non-collectively bargained participants whose employment commenced on or after May 1, 2005, their Company discretionary contribution account balance shall be vested in accordance with the following schedule: Years of Vesting Service Vested Percentage less than two years 0% at least two years, but less than three years 20% at least three years, but less than four years 40% at least four years, but less than five years 60% five or more years 100% Upon the participant’s termination of service, any and all unvested amounts of such participant’s company discretionary contribution account balance shall be forfeited. 6 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 1. Description of Plan (continued): Notes receivable from participants: Participants may borrow from their fund accounts a minimum of $1,000, up to a maximum equal to the lesser of $50,000 or 50% of the participant’s vested balance. Loan terms range from 1 to 4 years except in the case of the purchase of a primary residence, which may not exceed 15 years. The loans are collateralized by the balance in the participant’s account and bear interest at a rate determined by the Plan administrator.Interest rates at December 31, 2011 range from 5.25% to 10.50%, which was dependent on the market rate at the time the loan was made, as defined.Principal and interest is paid ratably through monthly payroll deductions. Payment of benefits: Upon termination of service, a participant may elect to receive a lump sum equal to the value of the participant’s account.Benefit payments before termination of service are permitted under certain circumstances consistent with Plan qualification requirements. The portion of a participant’s account that is invested in UIL common stock shall be paid in whole shares of UIL common stock, unless the participant elects to receive such payment in cash. Plan termination: Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.Upon such termination of the Plan, the interest of each participant in the trust fund will be distributed to such participant or his or her beneficiary at the time prescribed by the Plan terms and the IRC. 2. Summary of accounting policies: Basis of accounting: The financial statements of the Plan are prepared using the accrual method of accounting. Investment contracts held by a defined contribution 401(k) plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution 401(k) plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. 7 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 2. Summary of accounting policies (continued): Basis of accounting (continued): The Statements of Net Assets Available for Benefits present the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contract from fair value to contract value.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment valuation and income recognition: The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Shares of registered investment companies are valued at quoted market prices, which represent the net asset value of shares owned at year-end.Shares of the Vanguard Retirement Savings Trust are valued at the net asset value, the underlying investments of which are valued at contract value.UIL common stock is valued at closing price on the New York Stock Exchange.See Note 3. The Vanguard Retirement Savings Trust is a collective investment trust fund that invests solely in the Vanguard Retirement Savings Master Trust (the “Master Trust”). The underlying investments of the Master Trust are primarily in a pool of investment contracts that are issued by insurance companies and commercial banks and in contracts that are backed by high-quality bonds, bond trusts and bond mutual funds. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment in the Vanguard Retirement Savings Trust at contract value. In determining the net assets available for benefits, the Vanguard Retirement Savings Trust is included in the financial statements at fair value and then adjusted to contract value. Contract value represents contributions made under the contracts, plus earnings, less withdrawals. Purchases and sales of investments are recorded on a trade-date basis.Interest income is accrued when earned.Dividend income is recorded on the ex-dividend date.Capital gain distributions are included in dividend income. 8 Table of Contents THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 2. Summary of accounting policies (continued): Notes receivable from participants: Notes receivable from participants are reported at their unpaid principal balances plus any accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based on the terms of the Plan document. Plan expenses: The Company, at its sole discretion, may pay for all or a portion of expenses related to administering and operating the Plan. Payment of benefits: Benefits are recorded when paid. 3. Fair value measurements: The Plan’s investments are reported at fair value in the accompanying statements of net assets available for plan benefits. December 31, 2011 Fair Value Measurements Using: Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash $ $ - - Mutual funds: Index funds - - Balanced funds - - Growth funds - - Money market funds - UIL Holdings Corporation Common Stock - - Vanguard Retirement Savings Trust - $ - Total $ $ $ $
